Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the application filed on 10/11/2021. Currently claims 1-14 are pending in the application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 10-14 are rejected under 35 U.S.C.103 as being obvious over Ma et al. (CN201663906 U, Publication Date: 2010-12-08), hereafter, referred to as “Ma”. 

Regarding claims 1-2, Ma teaches in Fig. 1-3, an extruder using a die changer as claimed without shutting down the die changer by disclosing a double discharge device extruder. Ma discloses a double discharge device extruder, the discharge template can be replaced without shutdown, it is essentially a no-stop die-changing expander comprising a puffing chamber (4), a feed port (3) located in the puffing chamber (4), a die changer with discharge control valves (15A, 15B) located at the outlet of the puffing chamber (4), an extrusion screw 16 (a conveyor is disclosed) for conveying material to a die changer, the die-changing device comprises a valve body 9 (i.e. a cylinder), a spool 10 (corresponding to a piston) located in the valve body 9, an adjusting hand wheel (corresponding to a driving device) driving the spool 10 to reciprocate in the direction of extension of the valve body 9, an upper discharge die plate 12 connected to the side wall of the valve body 9 (corresponding to the first die plate), a lower discharge die plate 12 connected to the side wall of the cylinder body (corresponding to the second die plate); the upper discharge die plate 12 is provided with a first passage which penetrates the upper discharge die plate 12 and communicates with the inside of the valve body 9, the lower discharge die plate 12 is provided with a second passage which penetrates the lower discharge die plate 12 and communicates with the inside of the valve body 9, and the outlet of the expansion chamber 4 is connected to the side wall of the valve body 9 and communicates with the inside of the valve body 9; a lateral flow passage 11 (a first transition passage), a bleed flow passage 14 (a second transition passage) are provided in the valve spool 10, and a bleed flow passage 14 (a second transition passage), the transverse flow channel 11 communicates the expansion chamber with the first channel when the spool 10 is moved within the valve body 9 to a first position and the second switching channel communicates the expansion chamber with the external space when the piston is moved within the barrel to a second position.  Although Ma does not explicitly teach that the expansion chamber with the first passage, when the piston is moved within the barrel to a first position and in that the second adaptor passage communicates the expansion chamber with the second passage when the piston is moved within the barrel to a second position, however, with the valve core capable of reciprocating along the valve body extension direction by adjusting the hand wheel, implement channel-to-channel switching, on this basis, according to actual demand of template discharge, it would be obvious to any ordinary artisan based on the teaching suggestion and motivation of Ma that channel to channel switching would be achieved by piston reciprocation.  Ma teaches that the discharge form can be replaced without shutting down (para. [0007]), includes specific operational mode steps, the utility model essentially discloses a usage method of a die-changing puffer without stopping the die-changing puffer, and specifically disclosing the following technical features (para. [0016]-[0021], and Fig. 1-3) that when produced using only the upper discharge die plate (element 12) (equivalent to the first die plate of the instant application), by opening the discharge control valve (element 15A), closing the discharge control valve (element 15B), driving the adjusting hand wheel (equivalent to the driving device forces of the piston of the instant application), moving the spool (element 10) (equivalent to piston) to the first position, the cross flow channel (element 11) (i.e. the first switching channel of the instant application) communicating the expansion chamber with the first channel, and the material is conveyed to the upper discharge die plate (element 12) by the extrusion screw (element 16) (the conveyor disclosed) of the expansion chamber.

Ma also teaches that when produced using only the lower discharge die plate (equivalent to the second die plate of the instant application), by opening the discharge control valve (element 15B), closing the discharge control valve (element 15A), driving the adjustment hand-wheel (equivalent to the drive device forces of the piston of the instant application), moving the spool (element 10) (equivalent to piston) to the second position, the cross flow channel (element 11) (i.e. the second switching channel of the instant application) communicating the expansion chamber with the second channel, and the material is conveyed to the lower discharge die plate by the extrusion screw (element 16) of the expansion chamber (a conveyor is disclosed).

Regarding claim 4-5, Ma teaches that the extruder with the non-stop die change device, wherein the first transfer channel comprises a first inlet and a first outlet, the second transfer channel comprises a second inlet and a second outlet, and the side wall of the housing is provided with a feeding port for connecting the interior of the housing with the outlet of the extrusion cavity, a first discharging port for connecting the interior of the housing with the first transfer channel and a second discharging port for connecting the interior of the housing with the second transfer channel; a included angle D1 between a centerline of the feeding port on the housing and a centerline of the first discharging port is 140°; and a included angle D2 defined between a centerline of the feeding port and a centerline of the second discharging port is 140°. It would also have been obvious to any ordinary artisan that the included angle D1 and D2 defined respectively as the angle between a centerline of the feeding port on the housing and the centerline of the first and second discharge port would be a matter of tool optimization for space and other tool requirement, therefore, maintaining the D1 and D2 at 60°-160° and 60°-160° (as claimed in claim 4) and 90°-125° and 90°-125° (as claimed in claim 5) would be a matter of optimization that would be performed under routine tool optimization activity. Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claims 10-11, Ma teaches an extruder using a die changer as claimed without shutting down the die changer by disclosing a double discharge device extruder.  Ma also teaches (para. [0007], [0016-0021] of the specification, in Figs. 1-3) that the apparatus further comprises a first cutting device connected to the upper discharge template 12 (corresponding to the first template) and a second cutting device connected to the lower discharge template 12 (corresponding to the second template). It would have been obvious to a person of ordinary skill in the art to transport bulk materials, implementation by means of air-driven (actuated) transport, because it is a common technical means, depending on the actual needs, to facilitate the subsequent delivery of the puffed material, to provide a first air duct connected to the first cutting means and a second air duct connected to the second cutting means, so that the cutting tools can be actuated based on the application need. 

It would also have been obvious to any ordinary artisan that according to the specific discharge structure of the expander and the actual pneumatic conveying demand, a three-way switching valve, which is well known in the art, would be provided which simultaneously connects the first air duct and the second air duct, the three-way switching valve having a first inlet, a second inlet and a switching valve outlet, the first inlet communicating with the first air duct and the second inlet communicating with the second air duct based on the cutting need of the process.

Regarding claims 12-13, Ma teaches an extruder using a die changer as claimed without shutting down the die changer by disclosing a double discharge device extruder.  Ma also teaches depending on the particular configuration of the duct and the actual air-actuation requirements, a three-way switch is provided comprising a switching plate between two inlets and an outlet of the switching valve, and drive means for driving the switching plate, the switching plate having a first passage opening and a second passage opening; when the first inlet is in use, actuating the switching plate to align the first passage opening with the first inlet while the switching plate blocks the second inlet; when the first inlet and the second inlet are in use at the same time, the drive means drives the switching plate to displace forwardly so that the first port is aligned with the second inlet while the second port is aligned with the first inlet; when the second inlet is used, the drive means continues to drive the switch plate forward, with the second port aligned with the position of the second inlet, and with the switch plate blocking the first inlet, a conventional configuration of a three-way switch would be obvious to any ordinary artisan.

Additionally, it would also have been obvious to any ordinary artisan that a feature according to the characteristics of actual conveying direction and conveying position, the first air duct includes a first vertical air duct connected to and extending upward from the first cutting device, a first bent duct connected to an upper end of the first vertical air duct and bent to a horizontal direction, a first bent duct connected to a horizontal end of the first bent duct and continuing to extend horizontally to a first horizontal air duct connected to the first inlet, the second air duct comprises a second vertical air duct connected to and extending upwardly from the second cutting device, the manner of connecting the upper end of the second vertical duct and bending to the second bend in the horizontal direction, connecting the horizontal end of the second bend and continuing to extend horizontally to the second horizontal duct connected to the second inlet is a conventional arrangement for a person skilled in the art according to practical requirements, as regards the provision of the transmission system as a gearbox, it would have been obvious to any ordinary artisan.

Regarding claim 14, Ma teaches (para. [0007], [0016-0021] of the specification, Figs. 1-3) that the conveyor in the expansion chamber is an extrusion screw 16, the rear end of which is connected to a drive system for driving the extrusion screw 16 and to a motor 1. Additionally, gearbox transmissions is conventional and well known to ordinary artisan in the art. Therefore, it would have been obvious to a person of ordinary skill in the art that a conveyor in the extrusion cavity is a screw rod, and the rear end of the extrusion cavity would be connected with a gearbox and a motor for driving the screw rod to rotate.

Claims 6, 8-9 are rejected under 35 U.S.C.103 as being obvious over Ma et al. (CN201663906 U, Publication Date: 2010-12-08), in view of Johnson (US Patent Number 5,238,385), hereafter, referred to as “Johnson”. 

Regarding claims 6, Ma teaches in Figs. 1-3, an extruder using a die changer as claimed without shutting down the die changer by disclosing a double discharge device extruder. Ma discloses a double discharge device extruder, the discharge template can be replaced without shutdown, it is essentially a no-stop die-changing expander comprising a puffing chamber (4), a feed port (3) located in the puffing chamber (4), a die changer with discharge control valves (15A, 15B) located at the outlet of the puffing chamber (4), an extrusion screw 16 (a conveyor is disclosed) for conveying material to a die changer, the die-changing device comprises a valve body 9 (i.e. a cylinder), a spool 10 (corresponding to a piston) located in the valve body 9, an adjusting hand wheel (corresponding to a driving device) driving the spool 10 to reciprocate in the direction of extension of the valve body 9, an upper discharge die plate 12 connected to the side wall of the valve body 9 (corresponding to the first die plate), a lower discharge die plate 12 connected to the side wall of the cylinder body (corresponding to the second die plate); the upper discharge die plate 12 is provided with a first passage which penetrates the upper discharge die plate 12 and communicates with the inside of the valve body 9, the lower discharge die plate 12 is provided with a second passage which penetrates the lower discharge die plate 12 and communicates with the inside of the valve body 9, and the outlet of the expansion chamber 4 is connected to the side wall of the valve body 9 and communicates with the inside of the valve body 9; a lateral flow passage 11 (a first transition passage), a bleed flow passage 14 (a second transition passage) are provided in the valve spool 10, and a bleed flow passage 14 (a second transition passage), the transverse flow channel 11 communicates the expansion chamber with the first channel when the spool 10 is moved within the valve body 9 to a first position and the second switching channel communicates the expansion chamber with the external space when the piston is moved within the barrel to a second position. Although Ma does not explicitly teach that the expansion chamber with the first passage, when the piston is moved within the barrel to a first position and in that the second adaptor passage communicates the expansion chamber with the second passage when the piston is moved within the barrel to a second position, however, with the valve core capable of reciprocating along the valve body extension direction by adjusting the hand wheel, implement channel-to-channel switching, on this basis, according to actual demand of template discharge, it would be obvious to any ordinary artisan based on the teaching suggestion and motivation of Ma that channel to channel switching would be achieved by piston reciprocation. Ma teaches that the discharge form can be replaced without shutting down (para. [0007]), includes specific operational mode steps, the utility model essentially discloses a usage method of a die-changing puffer without stopping the die-changing puffer, and specifically disclosing the following technical features (para. [0016]-[0021], and Fig. 1-3) that when produced using only the upper discharge die plate (element 12) (equivalent to the first die plate of the instant application), by opening the discharge control valve (element 15A), closing the discharge control valve (element 15B), driving the adjusting hand wheel (equivalent to the driving device forces of the piston of the instant application), moving the spool (element 10) (equivalent to piston) to the first position, the cross flow channel (element 11) (i.e. the first switching channel of the instant application) communicating the expansion chamber with the first channel, and the material is conveyed to the upper discharge die plate (element 12) by the extrusion screw (element 16) (the conveyor disclosed) of the expansion chamber.

But Ma fails to explicitly teach the use of a rotating block to rotate the device so that it orients to a specific position to perform the desired process operation.  However, Johnson teaches in Fig. 3 the use of a rotating valve so that it is in specific position and direct material flow as per need of the process.  Johnson also teaches that one of the die plates may be changed or a knife blade adjacent one of the die plates may be changed without disrupting the operation of the extruder by rotating valve (element 29) to divert the flow of material away from the die plate to be changed.  By using die plates having orifices of different sizes and/or shapes, extruded product having different sizes/shapes may be produced merely by rotating the valve, without interrupting the operation of the extruder and with little loss of material (column 4, lines 11-21). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Johnson, and substitute the movable block with a rotating valve (equivalent to rotating block) to obtain predictable result of diverting materials to specific channels (KSP Rationale B, MPEP 2143). Since the reference deal with extrusion process using die assembly to produce products having size and/or shapes without interrupting the operation of the extruder, one would have reasonable expectation of success from the substitution. 

Regarding claims 8-9, Ma teaches that the extruder with the non-stop die change device, wherein the first transfer channel comprises a first inlet and a first outlet, the second transfer channel comprises a second inlet and a second outlet, and the side wall of the housing is provided with a feeding port for connecting the interior of the housing with the outlet of the extrusion cavity, a first discharging port for connecting the interior of the housing with the first transfer channel and a second discharging port for connecting the interior of the housing with the second transfer channel; a included angle D1 between a centerline of the feeding port on the housing and a centerline of the first discharging port is 140°; and a included angle D2 defined between a centerline of the feeding port and a centerline of the second discharging port is 140°. It would also have been obvious to any ordinary artisan that the included angle D1 and D2 defined respectively as the angle between a centerline of the feeding port on the housing and the centerline of the first and second discharge port would be a matter of tool optimization for space and other tool requirement, therefore, maintaining the D1 and D2 at 85°-125°, and/or absolute value of D1-D2 at less than or equal to 5° (as claimed in claim 8) and D1 at 90° or 120° (as claimed in claim 9) would be a matter of optimization that would be performed under routine tool optimization activity. Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Claims 3 is rejected under 35 U.S.C.103 as being obvious over Ma et al. (CN201663906 U, Publication Date: 2010-12-08), in view of Xiangwen (CN204259798 U, Publication Date: 2015-04-15), hereafter, referred to as “Xiangwen”.

Regarding claim 3, Ma teaches in Fig. 1-3, an extruder using a die changer as claimed without shutting down the die changer by disclosing a double discharge device extruder. Ma discloses a double discharge device extruder, the discharge template can be replaced without shutdown, it is essentially a no-stop die-changing expander comprising a puffing chamber (4), a feed port (3) located in the puffing chamber (4), a die changer with discharge control valves (15A, 15B) located at the outlet of the puffing chamber (4), an extrusion screw 16 (a conveyor is disclosed) for conveying material to a die changer, the die-changing device comprises a valve body 9 (i.e. a cylinder), a spool 10 (corresponding to a piston) located in the valve body 9, an adjusting hand wheel (corresponding to a driving device) driving the spool 10 to reciprocate in the direction of extension of the valve body 9, an upper discharge die plate 12 connected to the side wall of the valve body 9 (corresponding to the first die plate), a lower discharge die plate 12 connected to the side wall of the cylinder body (corresponding to the second die plate); the upper discharge die plate 12 is provided with a first passage which penetrates the upper discharge die plate 12 and communicates with the inside of the valve body 9, the lower discharge die plate 12 is provided with a second passage which penetrates the lower discharge die plate 12 and communicates with the inside of the valve body 9, and the outlet of the expansion chamber 4 is connected to the side wall of the valve body 9 and communicates with the inside of the valve body 9; a lateral flow passage 11 (a first transition passage), a bleed flow passage 14 (a second transition passage) are provided in the valve spool 10, and a bleed flow passage 14 (a second transition passage), the transverse flow channel 11 communicates the expansion chamber with the first channel when the spool 10 is moved within the valve body 9 to a first position and the second switching channel communicates the expansion chamber with the external space when the piston is moved within the barrel to a second position. Although Ma does not explicitly teach that the expansion chamber with the first passage, when the piston is moved within the barrel to a first position and in that the second adaptor passage communicates the expansion chamber with the second passage when the piston is moved within the barrel to a second position, however, with the valve core capable of reciprocating along the valve body extension direction by adjusting the hand wheel, implement channel-to-channel switching, on this basis, according to actual demand of template discharge, it would be obvious to any ordinary artisan based on the teaching suggestion and motivation of Ma that channel to channel switching would be achieved by piston reciprocation.   Ma teaches that the discharge form can be replaced without shutting down (para. [0007]), includes specific operational mode steps, the utility model essentially discloses a usage method of a die-changing puffer without stopping the die-changing puffer, and specifically disclosing the following technical features (para. [0016]-[0021], and Fig. 1-3) that when produced using only the upper discharge die plate (element 12) (equivalent to the first die plate of the instant application), by opening the discharge control valve (element 15A), closing the discharge control valve (element 15B), driving the adjusting hand wheel (equivalent to the driving device forces of the piston of the instant application), moving the spool (element 10) (equivalent to piston) to the first position, the cross flow channel (element 11) (i.e. the first switching channel of the instant application) communicating the expansion chamber with the first channel, and the material is conveyed to the upper discharge die plate (element 12) by the extrusion screw (element 16) (the conveyor disclosed) of the expansion chamber.

Ma also teaches that when produced using only the lower discharge die plate (equivalent to the second die plate of the instant application), by opening the discharge control valve (element 15B), closing the discharge control valve (element 15A), driving the adjustment hand-wheel (equivalent to the drive device forces of the piston of the instant application), moving the spool (element 10) (equivalent to piston) to the second position, the cross flow channel (element 11) (i.e. the second switching channel of the instant application) communicating the expansion chamber with the second channel, and the material is conveyed to the lower discharge die plate by the extrusion screw (element 16) of the expansion chamber (a conveyor is disclosed).

But Ma fails to teach explicitly the use of first die and the second die simultaneously for the production.  However, Xiangwen teaches in Fig. 1 the use of a utility model extruder for processing of feeds. Xiangwen teaches that when the feed of different granularities is required to be produced, only the cylindrical discharging hole mold needs to be rotated to adjust the relative position between the discharging adjusting part and the discharging hole can realize the change of the diameter of the discharging hole without changing the discharging hole mold, which improves the production efficiency, by creating the different feeds at the same time (para. [0006]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Xiangwen, and combine the feature of making the two different products simultaneously at the same time by adjusting the relative positioning of the part (equivalent to the claimed third position) that directs the feed materials in different die ports (KSR Rationale A, MPEP 2143), which would be considered an improvement over the existing apparatus because that would allow to make multiple products at the same time.  Since both the references deal with extrusion process for the food and feed industry, one would have reasonable expectation of success from the combination.

Claim 7 are rejected under 35 U.S.C.103 as being obvious over Ma et al. (CN201663906 U, Publication Date: 2010-12-08), in view of Xiangwen (CN204259798 U, Publication Date: 2015-04-15), in view of Johnson (US Patent Number 5,238,385).

Regarding claims 7, Ma teaches in Fig. 1-3, an extruder using a die changer as claimed without shutting down the die changer by disclosing a double discharge device extruder. Ma discloses a double discharge device extruder, the discharge template can be replaced without shutdown, it is essentially a no-stop die-changing expander comprising a puffing chamber (4), a feed port (3) located in the puffing chamber (4), a die changer with discharge control valves (15A, 15B) located at the outlet of the puffing chamber (4), an extrusion screw 16 (a conveyor is disclosed) for conveying material to a die changer, the die-changing device comprises a valve body 9 (i.e. a cylinder), a spool 10 (corresponding to a piston) located in the valve body 9, an adjusting hand wheel (corresponding to a driving device) driving the spool 10 to reciprocate in the direction of extension of the valve body 9, an upper discharge die plate 12 connected to the side wall of the valve body 9 (corresponding to the first die plate), a lower discharge die plate 12 connected to the side wall of the cylinder body (corresponding to the second die plate); the upper discharge die plate 12 is provided with a first passage which penetrates the upper discharge die plate 12 and communicates with the inside of the valve body 9, the lower discharge die plate 12 is provided with a second passage which penetrates the lower discharge die plate 12 and communicates with the inside of the valve body 9, and the outlet of the expansion chamber 4 is connected to the side wall of the valve body 9 and communicates with the inside of the valve body 9; a lateral flow passage 11 (a first transition passage), a bleed flow passage 14 (a second transition passage) are provided in the valve spool 10, and a bleed flow passage 14 (a second transition passage), the transverse flow channel 11 communicates the expansion chamber with the first channel when the spool 10 is moved within the valve body 9 to a first position and the second switching channel communicates the expansion chamber with the external space when the piston is moved within the barrel to a second position. Although Ma does not explicitly teach that the expansion chamber with the first passage, when the piston is moved within the barrel to a first position and in that the second adaptor passage communicates the expansion chamber with the second passage when the piston is moved within the barrel to a second position, however, with the valve core capable of reciprocating along the valve body extension direction by adjusting the hand wheel, implement channel-to-channel switching, on this basis, according to actual demand of template discharge, it would be obvious to any ordinary artisan based on the teaching suggestion and motivation of Ma that channel to channel switching would be achieved by piston reciprocation.  Ma teaches that the discharge form can be replaced without shutting down (para. [0007]), includes specific operational mode steps, the utility model essentially discloses a usage method of a die-changing puffer without stopping the die-changing puffer, and specifically disclosing the following technical features (para. [0016]-[0021], and Fig. 1-3) that when produced using only the upper discharge die plate (element 12) (equivalent to the first die plate of the instant application), by opening the discharge control valve (element 15A), closing the discharge control valve (element 15B), driving the adjusting hand wheel (equivalent to the driving device forces of the piston of the instant application), moving the spool (element 10) (equivalent to piston) to the first position, the cross flow channel (element 11) (i.e. the first switching channel of the instant application) communicating the expansion chamber with the first channel, and the material is conveyed to the upper discharge die plate (element 12) by the extrusion screw (element 16) (the conveyor disclosed) of the expansion chamber.

But Ma fails to teach explicitly the use of first die and the second die simultaneously for the production.  However, Xiangwen teaches in Fig. 1 the use of a utility model extruder for processing of feeds. Xiangwen teaches that when the feed of different granularities is required to be produced, only the cylindrical discharging hole mold needs to be rotated to adjust the relative position between the discharging adjusting part and the discharging hole can realize the change of the diameter of the discharging hole without changing the discharging hole mold, which improves the production efficiency, by creating the different feeds at the same time (para. [0006]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Xiangwen, and combine the feature of making the two different products simultaneously at the same time by adjusting the relative positioning of the part (equivalent to the claimed third position) that directs the feed materials in different die ports (KSR Rationale A, MPEP 2143), which would be considered an improvement over the existing apparatus because that would allow to make multiple products at the same time.  Since both the references deal with extrusion process for the food and feed industry, one would have reasonable expectation of success from the combination.

But Ma fails to explicitly teach the use of a rotating block to rotate the device so that it orients to a specific position to perform the desired process operation.  However, Johnson teaches in Fig. 3 the use of a rotating valve so that it is in specific position and direct material flow as per need of the process.  Johnson also teaches that one of the die plates may be changed or a knife blade adjacent one of the die plates may be changed without disrupting the operation of the extruder by rotating valve (element 29) to divert the flow of material away from the die plate to be changed.  By using die plates having orifices of different sizes and/or shapes, extruded product having different sizes/shapes may be produced merely by rotating the valve, without interrupting the operation of the extruder and with little loss of material (column 4, lines 11-21). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Johnson, and substitute the movable block with a rotating valve (equivalent to rotating block) to obtain predictable result of diverting materials to specific channels (KSP Rationale B, MPEP 2143). Since the reference deal with extrusion process using die assembly to produce products having size and/or shapes without interrupting the operation of the extruder, one would have reasonable expectation of success from the substitution. 

Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742